Citation Nr: 0208495	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  96-27 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1994 with three years of unverified active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

This case was previously before the Board in March 2000 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's depressive disorder is manifested by 
depressed mood, sleep disturbance, irritability, and mood 
swings, which results in no more than definite industrial 
impairment or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for a depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9434 (2001); 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The RO has not yet had an opportunity to consider the issue 
at hand in light of the above-noted change in law.  
Nonetheless, the Board determines that the law does not 
preclude the Board from proceeding to adjudicate the claim 
without first remanding the claim to the RO, as the 
requirements of the new laws have essentially been satisfied.  
In this regard, the Board notes that as evidenced by the 
February 1996 statement of the case, and the December 1996 
and June 1999 supplemental statements of the case, the 
veteran and her representative have been given notice of the 
pertinent laws and regulations governing his claim and the 
reasons for the denial of her claim.  Hence, she has been 
provided notice of the information and evidence necessary to 
substantiate the claim, and has been afforded ample 
opportunity to submit such information and evidence.  The RO 
has made reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence identified.  Moreover, the 
veteran has undergone VA examinations in connection with the 
claim and there is no indication that there is additional, 
pertinent evidence outstanding that is necessary for a fair 
adjudication of the issue.  In the Board's view the 
development and notification undertaken by the RO meets the 
requirements of the VCAA and indicates there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.  38 U.S.C.A. § 5103A.  Under 
these circumstances the Board finds that the veteran is not 
prejudiced by the Board's consideration of the claim, at this 
juncture, without first remanding them to RO for explicit 
VCAA consideration.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Factual Background

A VA examination report dated in March 1995 reported a 
history of chronic fatigue syndrome, periods of depression, 
and a tendency to have crying spells.  Due to physical 
symptoms, depression, and difficulty with concentration, she 
felt she was unable to work.  Objective findings showed that 
verbal productivity, memory, insight, and judgment appeared 
adequate.  

Private medical records from Albemarle Mental Health Center 
dated from April to May 1995 include a screening/admission 
assessment which indicated that the veteran was feeling 
overwhelmed, depressed, and had mood swings.  She felt stress 
kept her from maintaining her part-time job.  A mental status 
evaluation indicated she was depressed and had difficulty 
understanding questions at times.  Her thought process was 
intact and had good immediate recent distance and remote 
memory.  She did not have hallucinations or delusional 
thinking.  Her judgment was good.  The diagnosis was single 
episode of severe major depression without severe features.

Medical records from the Hampton, Virginia VA Medical Center 
(VAMC) indicated that the veteran was seen at the mental 
health clinic in May 1995.  There were no significant changes 
in symptoms.  

Albemarle Mental Health Center records dated in June 1995 
indicated the veteran had in increase in symptoms. 

Hampton VAMC records dated in July 1995 indicated that 
medication helped her feel in control of anxiety that made 
her irritable and moody.  She no longer suffered from 
uncontrollable crying spells and had kept her temper in 
control for one month.  She denied psychotic symptoms.  

Private medical records dated in April 1996 from Albemarle 
Health Center showed the veteran was admitted due to 
demonstrated symptomatology of a single episode of severe, 
major depression without psychotic features.

The veteran testified during a June 1996 personal hearing 
that she had difficulty sleeping, a poor memory, and 
compulsive behavior in addition to symptoms previously 
reported.  

Hampton VAMC records date in August 1996 showed the veteran 
complained of sadness, anger, and vegetative symptoms.  She 
continued to exhibit obsessive compulsive behavior and 
symptoms consistent to what has been previously reported.  
She denied suicidal and homicidal ideation as well a 
hallucinations.  Records dated from May 1997 to January 1998 
showed improvement of symptoms due to medication.

A January 1998 VA examination report indicated the 
improvement of the veteran's symptoms was maintained with 
medication.  Objective findings indicated that she had no 
delusions or hallucinations.  Remote and recent memory were 
good.  Insight and judgment appeared adequate.  A GAF score 
of 70 was assigned.  

Hampton VAMC records dated in August 1998 showed symptoms 
were still managed with medication and a GAF score of 60 was 
assigned.  In January 1999, she reported that she stopped 
taking her medication in September 1998 because she was 
feeling good.  Depression started to resurface by December.  
She presently felt irritable and tired.  She denied psychotic 
and manic symptoms and suicidal or homicidal ideation or 
plan.  No delusions or hallucinations were elicited.  Her 
mood was depressed, and insight and judgment were impaired.  

A February 2001 VA examination report indicated the veteran 
held several jobs since her separation from service.  She 
complained of panic attacks when she could not find her purse 
and when she thought she had left the doors to her home and 
car unlocked when she was away from home.  Her effect and 
thought processes were appropriate.  There was no 
inappropriate behaviors during the examination and no 
evidence of long- or short-term memory deficit.  Her 
depression was in remission, but there was a good indication 
that, due to personal problems, she was acutely depressed in 
1987 to 1994 following her discharge from service.  In 
addition, she had an obsessive/compulsive disorder that 
appeared to be causing her more distress.  Her current GAF 
score was 66 with some moderate symptoms and impairment of 
social and occupational adaptability.  Her GAF score from 
1987 to 1994 was estimated to have been 48.

A Hampton VAMC record dated in July 2001 indicated the 
veteran was seen for complaints of a depressed mood with the 
onset being 4-5 months earlier.  Symptoms included hypomanic, 
impulsive buying, and episodes of "never sleeping."  She 
indicated that these feelings were being replaced by mood 
swings and depression.  She denied auditory and visual 
hallucinations, delusions, and homicidal or suicidal 
ideation.  There was no evidence she was hyper verbal, 
tangential, or had flight of ideas or looseness of 
association.  She did not exhibit psychomotor retardation or 
agitation.  The veteran reported feeling angry and sleep 
disturbance.  Insight and judgment were adequate.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern. Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App 
119 (1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran 's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991). 

As a preliminary matter, the Board notes that the regulations 
governing psychiatric disabilities were revised, effective 
November 7, 1996, during the pendency of this appeal. 
Therefore, the claim is reviewed under both the old and new 
criteria, in keeping with the United States Court of Appeals 
for Veterans Claims' (Court), mandate to have the most 
favorable version of the regulations apply to a veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991). 
However, the old regulations and accompanying schedule for 
rating disabilities apply only through November 6, 1996, as 
the effective date rule prevents the application of a later, 
liberalizing law to a veteran's claim prior to the effective 
date of the liberalizing law.  See Rhodan v. West, 12 Vet. 
App. 55, 57 (1998)

Pursuant to the schedule for rating mental disorders prior to 
November 7, 1996, (38 C.F.R. § 4.132), a 10 percent 
evaluation is assigned when the disability symptoms are less 
than the criteria for 30 percent, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is assigned 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and when psychoneurotic symptoms result in reduced 
levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  A 
50 percent evaluation is assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is assigned 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (prior to November 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals invited the Board to "construe" the 
term "definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons and bases" for its 
decision. 38 U.S.C.A. § 7104(d)(1) (West 1991).

The VA General Counsel reviewed this matter and concluded 
that "definite" may be construed to mean "distinct, 
unambiguous, and moderately large in degree;" and that 
"moderately large" describes a degree which is less than 
"rather large," since "rather" means "quite," a term 
suggesting a higher level of intensity than "moderately."  
The General Counsel held that the word "definite" represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board, is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

According to the revised regulations of 38 C.F.R. § 4.130, 
Diagnostic Code 9434, major depressive disorder, a 30 percent 
evaluation is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 100 percent rating 
for PTSD is indicated when there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9434 (from 
November 7, 1996). 

In reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against an increased initial 
evaluation for a depressive disorder.

In evaluating the veteran's symptomatology under the 
schedular criteria in effect prior to November 7, 1996, the 
Board cannot conclude that the medical evidence at any time 
demonstrates the considerable industrial impairment 
contemplated by a 50 percent or greater disability rating.  
Despite the fact the veteran indicated that she had several 
jobs since separation from service, there is no objective 
evidence to suggest that her psychiatric disability was 
responsible for her job changes.  In fact, the record shows 
that medication decreased her symptoms as early as July 1995.  
Moreover, the evidence does not reflect any psychoneurotic 
symptoms of such persistence and severity as to greatly 
impair her occupationally.  

Under the schedular criteria that became effective November 
7, 1996, at no time has the criteria for a 50 percent or 
greater evaluation have not been met.  There is no evidence 
of memory problems, impaired judgment, or difficulty in 
establishing and maintaining relationships.  In addition, her 
thought process was shown to be intact.  Although on one 
occasion she was noted to have difficulty understanding some 
of the examiner's questions, this isolated incident is 
insufficient evidence to show that this results in reduced 
reliability and productivity.  The Board notes that she 
complained of panic attacks; however, the evidence indicated 
that this was related to her obsessive compulsive behavior 
rather than her service-connected depressive disorder.  
Moreover, all of her recorded GAF scores fall between 60 and 
70.  Score ranging from 61 to 70 suggest that the veteran 
exhibits some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well and 
has some meaningful interpersonal relationships.  Only once 
was she assigned a score of 60, which is indicative of 
moderate symptoms.  As this score occurred during a time when 
her symptoms were well managed by medication and there was no 
sign of a deterioration of her condition, it cannot be said 
that the score alone is sufficient to warrant an increased 
evaluation.

The Board notes that the February 2001 VA examination report 
indicates that the veteran was acutely depressed in service 
due to a number of personal problems and following her 
separation from service.  A GAF score of 48 was assigned from 
1987 to 1994.  Records more contemporaneous to the period 
following separation from service, namely a March 1995 VA 
examination report, do not reflect the severe symptomatology 
contemplated by a GAF score 48 that was assigned 
retrospectively by the February 2001 VA examiner.  The Board 
finds that since there are no medical records following 
service that predate the March 1995 VA examination, the 
February 2001 VA examiner could have only relied on 
information provided by the veteran in order to ascertain the 
severity of her disorder and assign a GAF score of 48 for the 
portion of 1994 that followed her separation from service.  
Since the assessment was not based on medical evidence, the 
Board finds that the March 1995 VA examination is more 
probative as to the level of her disability following 
service.  For this reason, the Board finds that there is 
insufficient evidence to demonstrate a level of severity in 
her disorder following service to warrant an evaluation 
greater than 30 percent under the criteria that was in effect 
prior to and subsequent to the November 7, 1996, regulation 
change.  

With regard to the propriety of applying "staged ratings" 
as described in Fenderson, the Board finds the application 
unnecessary as there was no evidence that her disability 
exceeded a 30 percent evaluation after service.  Fenderson v. 
West, 12 Vet. App 119 (1999).

After consideration of the evidence under both the old and 
new criteria, the preponderance of the evidence is against an 
evaluation greater than 30 percent; therefore, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).

In evaluating this claim, the Board has determined that the 
case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(2001).  


ORDER

An initial evaluation in excess of 30 percent is denied.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

